DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5, and 7 - 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110170671 A1 to Blyakher, et al. (hereinafter Blyakher).
Regarding claim 1, Blyakher anticipates a medical device for applying pressure to a joint segment of a human body comprising at least three bearing units (bolsters 109a-d comprising bolster pad 203 and telescopic member 211) configured to be attached to a holder (107) [0022 - 0023, 0027, 0031, 0048] (Fig 1), each bearing unit comprising:
An extendable arm (211) [0025] (Fig 2);
A movement measuring element (positioning sensors 815a – 815d and 971) [0046, 0052], adapted to measure movement of said extendable arm ([0025, 0046, 0052], positioning sensors positioning sensors 815a – 815d and 971 are configurable to measure the movement of a bolster by measuring the movement of the extendable arm it is attached to) (Fig 9);
An attachment (117) [0032] (Fig 1), adapted to attach said bearing unit to said holder [0032] (Fig 1);
A force-measuring element (pressure sensors 973 – 977 and 817 a – 817d) attached to said extendable arm ([0046], the pressure sensors (973, 975, 977) are configured to be attached to an extendable arm by being attached to a bolster arm which is attached to the extendable arm) (Fig 9), adapted to measure a force exerted on said extendable arm ([0046], the pressure which the bolster pads exert on the body which is measured pressure sensors (973, 975, 977). By Newton’s Third Law, an equal and opposite force is also exerted on the extendable arm which the bolster is attached to. Therefore, the force the pressure sensors measure between the bolster pad and the body is of the same magnitude as the force the bolster pads consequently exert on the extendable arm.); and
A bearing element (bolster pad 203) attached to a distal portion of said extendable arm [0027] (Fig 2), adapted to be in contact with a part of the human body and making it possible to apply said force measured by said force-measuring element to said part of the human body [0027, 0031, 0046].

Regarding claim 2, Blyakher anticipates the medical device of claim 1, wherein the medical device comprises four bearing units (109a – d) [0022] (Fig 1).

Regarding claim 3, Blyakher anticipates the medical device of claim 1, wherein said extendable arm comprises a rod (telescopic member 211) that is guided longitudinally in translation in a rectilinear direction [0027] (Fig 2).

Regarding claim 5, Blyakher anticipates the medical device of claim 1, wherein each bearing unit comprises:
A pivot connection or sliding pivot connection along an axis (257) [0026 – 0027] (Fig 2), allowing a position of said extendable arm and/or said bearing element to be adjusted angularly and/or vertically with respect to said axis [0026 – 0027] (Fig 2), and
A locking element (239) allowing the angular and/or vertical position of said extendable arm and/or said bearing element to be locked reversibly [0025 – 0027] (Fig 2).

Regarding claim 7, Blyakher anticipates the medical device of claim 1, wherein the distal end of the extendable arm and the bearing element are made of radiolucent materials [0031].

Regarding claim 8, Blyakher anticipates a system for applying pressure to a joint segment of a human body [0048], the system comprising:
a holder (107) [0021] (Fig 1);
a medical device, which comprises at least three bearing units (bolster 109 comprising bolster pad 203 and telescopic member 211) attached to the holder (107) [0022 - 0023, 0027, 0031, 0048] (Fig 1), each bearing unit comprising:
	An extendable arm (211) [0025] (Fig 2);
A movement measuring element (positioning sensors 815a – 815d and 971) [0046, 0052], adapted to measure movement of said extendable arm ([0025, 0046, 0052], positioning sensors positioning sensors 815a – 815d and 971 are configurable to measure the movement of a bolster by measuring the movement of the extendable arm it is attached to) (Fig 9);
An attachment (117) [0032] (Fig 1), adapted to attach said bearing unit to said holder [0032] (Fig 1);
A force-measuring element (pressure sensors 973 – 977 and 817 a – 817d) attached to said extendable arm ([0046], the pressure sensors (973, 975, 977) are configured to be attached to an extendable arm by being attached to a bolster arm which is attached to the extendable arm) (Fig 9), adapted to measure a force exerted on said extendable arm ([0046], the pressure which the bolster pads exert on the body which is measured pressure sensors (973, 975, 977). By Newton’s Third Law, an equal and opposite force is also exerted on the extendable arm which the bolster is attached to. Therefore, the force the pressure sensors measure between the bolster pad and the body is of the same magnitude as the force the bolster pads consequently exert on the extendable arm.); and
A bearing element (bolster pad 203) attached to a distal portion of said extendable arm [0027] (Fig 2), adapted to be in contact with a part of the human body and making it possible to apply said force measured by said force-measuring element to said part of the human body [0027, 0031, 0046];
Wherein at least one of said bearing units is arranged to apply a pressure against the part of said human body [0048], and at least one other of said bearing units is arranged to apply a counter-pressure against another part of said human body ([0022], bolsters 109c and d are arranged to provide a counter pressure to bolsters 109a and b by being arranged on opposite sides of table 107 where a human body can rest).

	Regarding claim 9, Blyakher anticipates a method for applying pressure to a joint segment of a human body [0048], comprising:
	Positioning a human body on a holder (107) on which a medical device (comprising bolsters 109) is attached [0023, 0031] (Fig 1), comprising three bearing units (bolsters 109a-d comprising bolster pad 203 and telescopic member 211) configured to be attached to a holder (107) [0022 - 0023, 0027, 0031, 0048] (Fig 1), each bearing unit comprising:
An extendable arm (211) [0025] (Fig 2);
A movement measuring element (positioning sensors 815a – 815d and 971) [0046, 0052], adapted to measure movement of said extendable arm ([0025, 0046, 0052], positioning sensors positioning sensors 815a – 815d and 971 are configurable to measure the movement of a bolster by measuring the movement of the extendable arm it is attached to) (Fig 9);
An attachment (117) [0032] (Fig 1), which attaches said bearing unit to said holder [0032] (Fig 1);
A force-measuring element (pressure sensors 973 – 977 and 817 a – 817d) attached to said extendable arm ([0046], the pressure sensors (973, 975, 977) are configured to be attached to an extendable arm by being attached to a bolster arm which is attached to the extendable arm) (Fig 9), adapted to measure a force exerted on said extendable arm ([0046], the pressure which the bolster pads exert on the body which is measured pressure sensors (973, 975, 977). By Newton’s Third Law, an equal and opposite force is also exerted on the extendable arm which the bolster is attached to. Therefore, the force the pressure sensors measure between the bolster pad and the body is of the same magnitude as the force the bolster pads consequently exert on the extendable arm.); and
A bearing element (bolster pad 203) attached to a distal portion of said extendable arm [0027] (Fig 2), adapted to be in contact with a part of the human body and making it possible to apply said force measured by said force-measuring element to said part of the human body [0027, 0031, 0046];
Wherein at least one of said bearing units is arranged to apply a pressure against the part of said human body [0048], and at least one other of said bearing units is arranged to apply a counter-pressure against another part of said human body ([0022], bolsters 109c and d are arranged to provide a counter pressure to bolsters 109a and b by being arranged on opposite sides of table 107 where a human body can rest);
Positioning the bearing units so as to bring the bearing elements of said bearing units in contact with parts of said human body (to “support” the human body) [0019]; and
	Applying the pressure of at least one of said bearing units to at least one of said parts of the human body [0048], said applying the pressure being controlled (by processor 1009) by measuring the movement of said extendable arm and by measuring the force exerted on said extendable arm of each of said bearing units [0048] (Fig 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blyakher in view of WO 2006049057 A1 to Ichikawa, et al. (hereinafter Ichikawa).
Regarding claim 6, Blyakher teaches the medical device of claim 5, however Blyakher does not teach the medical device comprises an angular measuring element, which measures the position of said extendable arm and/or said bearing element with respect to said axis.
Ichikawa teaches an angular measuring element (39) [pg 8, para 3] (Fig 2(b)), which measures the position of an extendable arm (measuring element (31) of vertical support arm 36) with respect to an axis (31d) [pg 8, para 3] (Fig 2(b)).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Blyakher to have the medical device comprises an angular measuring element, which measures the position of said extendable arm and/or said bearing element with respect to said axis, because doing so would enable the medical device to measure an angle of torsion, as recognized by Ichikawa [pg 8, para 3].

Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Blyakher in view of WO 9728740 A1 to Warner, et al. (hereinafter Warner).
Regarding claim 10, Blyakher teaches the method of claim 9, however Blyakher does not teach studying ligament laxity of a joint segment of a human body based on the act of applying the pressure, said human joint segment being selected from the joints of the wrist, elbow shoulder spine, hips, knee and ankle.
Warner teaches studying ligament laxity (elasticity) of a joint segment of a human body based on an act of applying the pressure [pg 20, ln 30 - 36], said human joint segment being selected from the joints of the wrist, elbow shoulder spine, hips, knee and ankle [pg 3, ln 14 – 29].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Blyakher to have studying ligament laxity of a joint segment of a human body based on the act of applying the pressure, said human joint segment being selected from the joints of the wrist, elbow shoulder spine, hips, knee and ankle, because doing so would help provide an objective analysis for a patient’s lower back problems, as recognized by Warner [pg 2, ln 8 – 37].

Regarding claim 11, Blyakher teaches the method of claim 9, however Blyakher does not teach pre-operatively predicting a correction that can be expected by surgery for a human spine with deformity based on the act of applying the pressure.
Warner teaches pre-operatively predicting a correction that can be expected by surgery for a human spine with deformity based on an act of applying the pressure ([pg 2, ln 8 to pg 3, ln 13], device can be used to obtain an objective assessment of a patient’s spine by applying pressure to it, then clinicians can use the objective assessment to formulate a treatment for predictively treating and correcting a lower back problem.).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Blyakher to have pre-operatively predicting a correction that can be expected by surgery for a human spine with deformity based on the act of applying the pressure, because doing so would help provide an objective analysis for a patient’s lower back problems, as recognized by Warner [pg 2, ln 8 – 37].

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 comprises allowable subject matter comprising a force-measuring element comprising a hollow cylindrical compression force sensor. The closest prior art of record, Blyakher, does not teach a force-measuring element comprising a hollow cylindrical compression force sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4462252 A is mentioned because it discloses force and movement transducers for measuring a body. WO 2015095383 A1 is mentioned because it teaches movement and force transducers attached to different cuff arms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791